1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ZANE HUBBARD,                        )             Case No.: 1:19-cv-00613-LJO-SAB (PC)
                                          )
12              Plaintiff,                )
                                          )             ORDER DIRECTING PLAINTIFF TO SUBMIT
13           v.                                         $400.00 FILING FEE WITHIN THIRTY DAYS OR
                                          )             THE ACTION WILL BE DISMISSED
14                                        )
     STATE JUSTICE INSTITUTE ACT OF 1984,
                                          )             [ECF No. 6]
     et al.,
15                                        )
                Defendants.               )
16                                        )
                                          )
17                                        )
18           Plaintiff Zane Hubbard is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           On May 29, 2019, the Court denied Plaintiff’s application to proceed in forma pauperis
21   because Plaintiff has suffered three or more strikes pursuant to 28 U.S.C. § 1915(g), and Plaintiff was
22   directed to pay the $400.00 filing fee within thirty days. (ECF No. 6.)
23           On June 24, 2019, Plaintiff filed an interlocutory appeal with the United States Court of
24   Appeals for the Ninth Circuit.
25           On August 21, 2019, Plaintiff’s appeal was dismissed, and the order served as the mandate 21
26   days thereafter. (ECF No. 10.)
27   ///
28   ///
                                                         1
1           Accordingly, the Court’s May 29, 2019, remains in full force and effect, and Plaintiff is

2    HEREBY DIRECTED to pay the $400.00 filing fee in full within thirty (30) days from the date of

3    service of this order or the action will be dismissed.

4
5    IT IS SO ORDERED.

6       Dated:     September 16, 2019                         /s/ Lawrence J. O’Neill _____
7                                                   UNITED STATES CHIEF DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
